Citation Nr: 0840145	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-40 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Oakland, California.


FINDING OF FACT

For the entire period of the claim, the veteran's low back 
disability has been manifested by limited motion and pain; 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome has 
not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code (DC) 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Moreover, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the appeal, the 
assignment of staged ratings would be necessary.

In order to obtain a rating in excess of 40 percent, the 
objective medical evidence must show the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
past 12 months (60 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  After a 
review of the entire claims file, the Board finds that a 
disability rating in excess of 40 percent is not warranted in 
this case.    

Specifically, in a November 2004 VA examination, range of 
motion of the thoracolumbar spine was reported as flexion to 
20 degrees, extension to 0 degrees, and right and left 
bending to 5 degrees.  While significantly limited, there was 
motion of the spine and no indication of ankylosis.  Further, 
a July 2005 VA examination noted normal X-ray findings of the 
spine and range of motion was improved.  Flexion was reported 
to 70 degrees, extension to 25 degrees, right and left 
lateral flexion and right and left lateral rotation all to 25 
degrees.  

Although the X-rays taken during a more recent September 2006 
VA examination revealed spontaneous fusion of the right 
sacroiliac joint, range of motion was limited but present 
with flexion to 25 degrees, extension to 15 degrees, right 
leaning to 15 degrees, and left leaning to 10 degrees.  As a 
fixation of the spine in an unfavorable position has not been 
shown, there is no basis for a higher rating for unfavorable 
ankylosis.  

Moreover, private chiropractor records throughout the period 
of appeal for were absent for any medical findings regarding 
ankylosis of the entire thoracolumbar spine.  Thus, 
unfavorable ankylosis of the entire thoracolumbar spine has 
not been shown.  

Further, the evidence does not show any incapacitating 
episodes within the past 12 months that required physician-
ordered bed rest.  In fact, the claims file is absent of any 
complaints of or treatment for incapacitating episodes of 
intervertebral disc syndrome.  Although X-rays from November 
2004 revealed mild disc space narrowing, subsequent X-rays 
from June 2006 showed no changes and indicated that the 
intervertebral disc space was preserved.  

Moreover, in the most recent November 2006 VA examination, 
the examiner found that the veteran did not have a reported 
history of flare-ups, but rather found that he experienced 
periods of constant pain after exceeding his normal range of 
activity.  Significantly, he had never been ordered to 
bedrest by a physician, a threshold component of a higher 
rating.  Therefore, the evidence does not support a finding 
of incapacitating episodes of intervertebral disc syndrome.

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, in a private treatment questionnaire 
dated January 2004, he indicated that he required the use a 
handrail to navigate stairs, that he needed to use support to 
raise from sitting, and that he became irritable due to the 
pain.  He also reported being unable to sleep well, walk long 
distances, or do heavy jobs around the house.  Additionally, 
in a July 2005 VA examination, he complained that his pain 
was made worse by standing, bending, stooping, squatting, 
kneeling, and walking.

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher evaluation. 

Despite his complaints of pain and his statement during the 
July 2005 VA examination that he required the use of a cane 
during periods of increased pain, the weight of the evidence 
does not establish an increased level of impairment from the 
reported exacerbations of pain.  Specifically, the evidence 
does not reflect any limitation of motion due to pain beyond 
that shown during the VA examinations.  

Of note, during the September 2006 VA examination, he 
specifically reported that his low back was not a significant 
problem for him even though he had daily pain.  Therefore, 
even considering his complaints of pain, the evidence does 
not warrant a higher rating under DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In sum, based on the findings set 
forth above, the Board concludes that a rating in excess of 
40 percent is not warranted.  

Next, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
low back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, VA treatment records indicate that the veteran 
has not been hospitalized for his low back disability other 
than at the time of his injury in service.  Also, despite his 
November 2004 statements purporting that he was unemployable 
due to his low back and feet disabilities, he specifically 
reported in the July 2005 examination that he retired in 
2000.  Also, during the September 2006 VA examination, he 
confirmed that he worked until he had a stroke about six 
years prior.  Accordingly, the Board finds that the weight of 
the evidence does not demonstrate marked interference with 
employment.  

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the veteran's service-connected residuals of a 
lumbosacral strain under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the rating criteria of 38 C.F.R. § 4.118 by its 
nature essentially take into account the effect of the 
veteran's disability on his ability function in the workplace 
by considering factors such as pain and limitation of 
function.  Hence, referral for assignment of an extra-
schedular evaluation is not warranted in this case.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a lumbosacral strain, the Board is 
unable to grant the benefits sought.  The Board further finds 
that his symptoms remained constant throughout the course of 
the appeal and, as such, staged ratings are not warranted in 
this case.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the October 2004 VCAA letter informed 
him that the evidence must show that his disability has 
worsened.  Additionally, in a January 2005 statement of the 
case (SOC) he was informed of the specific rating criteria 
used for the evaluation of his claim.  

The SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations.  Moreover, the SOC also provided him with the 
correct diagnostic code used to evaluate low back 
disabilities.

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his service-connected residuals of a lumbosacral 
strain.  Therefore, he can be expected to understand from the 
various letters from the RO what was needed to support his 
claim for increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  For example, during in an 
April 2005 statement, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability has on his daily life.  For example, he 
described the problems that he has standing long periods of 
time, walking, and bending.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim of increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained service treatment records, 
and the veteran submitted statements and private medical 
evidence in support of his claim.  Additionally, VA 
examinations pertinent to the issue on appeal were obtained 
in November 2004, July 2005, and November 2006.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for residuals of a 
lumbosacral strain is denied.     



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


